Citation Nr: 0826781	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-26 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for renal cancer.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel
INTRODUCTION

The veteran had active service from February 1967 to February 
1969.  His awards include the Combat Infantryman Badge.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The veteran and his wife presented testimony before the 
undersigned Veterans Law Judge (VLJ) in a videoconference 
hearing in July 2008.  A transcript of that hearing is 
associated with the claims file.

The issue of service connection for renal cancer is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
tinnitus is related to military service.  


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, service 
connection for tinnitus is warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Tinnitus

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2007).

Service connection for certain chronic diseases, including 
organic diseases of the nervous system, will be presumed to 
have been incurred in service if they are manifest to a 
compensable degree within the first year following active 
military service.  38 U.S.C.A. § 1101, 1112, 1137; 38 C.F.R. 
§§ 307, 309.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail all of the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim addressed herein.

The veteran contends that he suffers tinnitus as a result of 
combat noise exposure in service.  Specifically, he describes 
an incident in which he was standing near a claymore mine 
when it detonated, knocking him down and making him unable to 
hear anything for three days other than a ringing in his 
ears.  In his July 2008 testimony, he stated that he has 
experienced ringing in his ears since service.  The veteran's 
wife testified that her husband wrote to her about the mine 
incident while he was still in Vietnam and that he 
consistently complained of ringing in his ears upon his 
return.  

The veteran's service medical records are silent for any 
injuries or complaints of ringing in the ears.  

The veteran underwent a VA audiological examination in March 
2005.  The veteran complained of constant tinnitus and the 
examiner noted a date of onset of 5 to 10 years prior.  The 
examiner noted that the veteran denied any middle ear 
pathology, vertigo, family history of hearing loss or 
head/ear trauma.  He noted that the veteran reported a 
positive history of noise exposure in service, including 
artillery, small arms, and claymore mines, as well as a 30-
year history as a dump truck driver without hearing 
protection.  The veteran stated that he does occasional 
woodworking in his garage using hearing protection.  The 
examiner stated that the veteran has persistent bilateral 
tinnitus caused by acoustic trauma which began 5 to 10 years 
earlier and which was probably not a result of his service.  

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.

As noted above, service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The VA medical examiner confirmed that tinnitus is 
present; thus, it is established that the veteran has a 
current disability.  Secondly, although there is no objective 
proof of the in-service mine incident the veteran describes, 
the Board notes that 38 U.S.C.A. 1154(b) aids combat veterans 
by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  The veteran's DD-214 
shows that he received the Vietnam Service Medal and the 
Combat Infantryman's Badge, which is indicative of 
participation in combat with the enemy.  Given that his 
description of the mine explosion is consistent with the 
circumstances of combat, the Board accepts his testimony as 
proof that such incident occurred.  

To establish service connection, what must be shown is that 
the veteran's current disability is at least as likely as not 
the result of an in-service injury.  On this point, there is 
conflicting evidence.  The evidence unfavorable to the claim 
for service connection in this case consists of the March 
2005 VA medical examination report stating that tinnitus is 
not related to service.  Although the examiner does not 
provide an explicit rationale for his conclusion, this 
finding is apparently based on a determination that tinnitus 
began 5 to 10 years prior to the examination rather than in 
service.  The evidence favorable to the veteran's claim 
consists of his testimony that he has experienced tinnitus 
consistently since service, which is corroborated by his 
wife's testimony that he has complained of tinnitus 
consistently since he returned from Vietnam.  The Board finds 
the statements of the veteran and his wife to be credible.  

Generally, lay evidence is insufficient to establish a nexus 
between an in-service event and a current disability, even in 
the case of combat veterans.  Competent medical evidence is 
required to demonstrate causation.  Gregory v. Brown, 8 Vet. 
App. 563, 567 (1996).  The Board notes, however, that 
tinnitus is subjective and the kind of condition which lay 
evidence is competent to describe, to include the time of 
onset.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  As the unfavorable medical evidence is based on a 
disputed fact about which the veteran is competent to 
testify, and as his testimony is deemed credible, the Board 
finds that the positive and negative evidence is in 
approximate balance as to whether the veteran's tinnitus is 
related to military service.  Since all doubt must be 
resolved in favor of the claimant, service connection for 
tinnitus is granted.

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   


ORDER

Service connection for tinnitus is granted.


REMAND

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.  

The veteran's DD-214 establishes that he served for one year 
in Vietnam, and it is therefore presumed that he was exposed 
to herbicides.  Furthermore, the medical evidence establishes 
that he was diagnosed with renal cancer in October 2002.  The 
veteran contends that his renal cancer was caused by 
herbicide exposure.  In support of his contention, he has 
submitted a December 2004 letter from G. Canzler, D.O., the 
veteran's private physician, stating that the veteran's renal 
cancer "may be" due to herbicide exposure during service.  
He does not offer any rationale for this conclusion; however, 
under VA regulations, renal cancer is not a condition which 
may be presumed to have been caused by herbicide exposure.  
Consequently, further development of medical evidence is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA 
physician, who, after reviewing the complete 
file, should be asked to answer the following:

Is it at least as likely as not that 
the veteran's renal carcinoma is 
causally or etiologically related to 
service, to include presumed exposure 
to herbicides?  A complete rationale 
should be provided for any opinion 
expressed.

2.  Readjudicate the issue on appeal.  If any claim 
remains denied, the RO should issue a supplemental 
statement of the case and afford the veteran an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


